          Case 1:18-cr-00304-TJK Document 1 Filed 10/11/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term

                            Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                   :       CRIMINAL NO.
                                           :
              v.                           :       GRAND JURY ORIGINAL
                                           :
AHMAD JOHNSON,                             :       VIOLATIONS:
                                           :       18 U.S.C. § 922(g)(1)
                     Defendant.            :       (Unlawful Possession of a Firearm and
                                           :       Ammunition by a Person Convicted of a
                                           :       Crime Punishable by Imprisonment for a
                                           :       Term Exceeding One Year)
                                           :       21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
                                           :       (Unlawful Possession with Intent to
                                           :       Distribute Heroin)
                                           :       18 U.S.C. § 924(c)(1)
                                           :       (Using, Carrying, and Possessing a
                                           :       Firearm During a Drug Trafficking
                                           :       Offense)
                                           :
                                           :       FORFEITURE: 18 U.S.C. § 924(d);
                                           :       21 U.S.C. § 853(p); and 28 U.S.C. § 2461(c)
                                           :
                                           :       UNDER SEAL

                                      INDICTMENT

       The Grand Jury charges that:

                                      COUNT ONE

       On or about October 3, 2018, within the District of Columbia, AHMAD JOHNSON,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, in

the Superior Court of the District of Columbia, Criminal Case No. 2008-CF2-007650, did

unlawfully and knowingly receive and possess a firearm, that is, a Ruger P95 9mm semi-automatic

pistol, and did unlawfully and knowingly receive and possess ammunition, that is, 9mm
            Case 1:18-cr-00304-TJK Document 1 Filed 10/11/18 Page 2 of 3



ammunition, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g)(1))

                                         COUNT TWO

       On or about October 3, 2018, within the District of Columbia, AHMAD JOHNSON did

unlawfully, knowingly, and intentionally possess with intent to distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I narcotic drug controlled substance.

       (Unlawful Possession with Intent to Distribute Heroin, in violation of Title 21, United
       States Code, Sections 841(a)(1) and 841(b)(1)(C))

                                        COUNT THREE

       On or about October 3, 2018, within the District of Columbia, AHMAD JOHNSON did

unlawfully and knowingly use, and carry during and in relation to, and possess in furtherance of,

a drug trafficking offense, for which he may be prosecuted in a court of the United States, that is,

Count Two of this Indictment, which is incorporated herein, a firearm, that is, a Ruger P95 9mm

semi-automatic pistol.

       (Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in
       violation of Title 18, United States Code, Section 924(c)(1))

                                FORFEITURE ALLEGATION

       1.      Upon conviction of either of the offenses alleged in Count One of this Indictment,

the defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

in or used in the knowing commission of this offense, including but not limited to a Ruger P95

9mm semi-automatic pistol, and 9mm ammunition.
                                                 2
             Case 1:18-cr-00304-TJK Document 1 Filed 10/11/18 Page 3 of 3



       2.       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

       (a)      cannot be located upon the exercise of due diligence;

       (b)      has been transferred or sold to, or deposited with, a third party;

       (c)      has been placed beyond the jurisdiction of the Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                       A TRUE BILL:


                                                       FOREPERSON.


Attorney of the United States in
and for the District of Columbia.




                                                  3
